Exhibit 10.6

 

SEPARATION AND MUTUAL RELEASE

 

This Separation and Mutual Release Agreement ("Agreement") is made between Alan
Gaines ("Gaines") and Stratex Oil & Gas Holdings, Inc. ("Stratex") with an
effective date of April 28, 2015 ("Effective Date"). (Gaines and Stratex may
sometimes hereafter be referred to collectively as the "Parties or individually
as a "Party.")

 

WHEREAS on May 5, 2014, Gaines executed an Employment Agreement with Stratex to
serve as Stratex's Executive Chairman ("Employment Agreement");

 

WHEREAS effective January 1, 2015, the Employment Agreement was amended by
mutual consent of Gaines and Stratex;

 

WHEREAS in order to pursue other business opportunities Gaines voluntarily
submitted his resignation notice to Stratex effective April 28, 2015 ("Gaines's
Resignation");

 

WHEREAS Stratex has waived the requirement for 60 days' prior written notice and
accepted Gaines's notice as a resignation without good reason under the terms of
the Employment Agreement; and

 

WHEREAS Stratex and Gaines desire to mutually release and discharge each other
from any and all claims relating to or arising from Gaines's employment or any
other relationship with Stratex prior to the Effective Date, including
settlement of all amounts owing and any other past issues, by entering into this
Agreement based upon the following terms and conditions:

 

1.            In connection with the submission and acceptance of Gaines's
Resignation, Gaines and Stratex have agreed that:

 

a.            the Employment Agreement, including all amendments, has been
terminated and is of no further force or effect as of the Effective Date;

 

b.            all vested and unvested warrants to purchase shares of the common
stock of Stratex held by or to be granted to Gaines under the Employment
Agreement or any other agreement or understanding with Stratex or its
predecessors in interest have been surrendered by Gaines and will be cancelled
by Stratex so that they are of no further force or effect as of the Effective
Date;

 

c.            1,782,266 shares of the common stock of Stratex, being one-half of
the total number of shares personally owned or controlled by Gaines immediately
prior to the Effective Date, have been surrendered and transferred by Gaines to
Stratex; and

 

d.            the Lock-Up Agreement signed by Gaines dated May 6, 2014, will
remain in full force and effect with respect to all remaining shares of the
common stock of Stratex personally owned or controlled by Gaines.

 

1

 

 

2.            Gaines covenants and agrees that he has caused or promptly will
cause Stratex to be released as a named lessee and/or guarantor of any and all
payments on, and from all other financial responsibility arising under, the
Motor Vehicle Lease Agreement with Motorcars West/The Auto Gallery dated
September 5, 2014, signed by Gaines ("Lease"). Gaines further covenants and
agrees that he will personally indemnify, defend. save and hold Stratex harmless
from and against any and all claims, causes of action or financial liability of
whatsoever kind or nature related to the Lease or to his the operation of the
leased motor vehicle.

 

3.            On April 15 and 22, 2015, respectively. Stratex paid Gaines and
Gaines accepted a final payroll check and a final expense reimbursement check as
payment in full ("Payment") and as a complete accord and satisfaction of all
unpaid compensation, unreimbursed business expenses and any and all other
obligations of Stratex to Gaines of whatsoever kind or nature arising from or
related to the Employment Agreement and any other agreement, understanding or
relationship with Stratex.

 

4.            Notwithstanding the termination of the Employment Agreement,
however, Stratex represents that as of the Effective Date, Gaines is covered
under Stratex's Directors and Officers liability insurance policy which is in
full force and effect and which provides for coverage of $2 million. Stratex
covenants and agrees that Gaines will remain covered under such policy to the
same extent as continuing officers and directors of Stratex following the
Effective Date.

 

5.            Gaines warrants that no charge or claim has been initiated by
Gaines against Stratex in any administrative agency or court, whether state or
federal. Gaines agrees not to file against Stratex or any affiliates, successors
or assigns thereof, or against any current or former member, manager, officer,
director, employee, consultant, attorney, advisor or agent of any of them, any
charge of claim arising under the Employment Agreement or any other contract or
agreement of whatsoever kind or nature ("Claim"), with any government agency or
in any lawsuit in any court based upon or arising out of Gaines's employment or
any other relationship with Stratex;

 

6.            In exchange for the Payment, the covenant by Stratex contained in
Paragraph 5 above, and other valuable consideration, the sufficiency of which is
hereby acknowledged, Gaines hereby irrevocably releases, discharges and
covenants not to sue Stratex, its subsidiaries, affiliates, officers, directors,
employees, members, consultants, agents, successors, and assigns (collectively,
"Stratex Releasees") with respect to any and all claims, demands, causes of
action, costs, expenses, attorneys' fees, damages, liabilities, and obligations
of any kind and nature whatsoever (upon any legal or equitable theory, whether
contractual, common law, statutory, federal state, local, or otherwise), whether
known and unknown, suspected and unsuspected, disclosed and undisclosed, that
have been, could have been from the beginning of time to the Effective Date, or
in the future can or might be asserted in any federal or state court or
administrative proceeding against the Stratex Releasees, including but not
limited to Claims arising from or relating to Gaines's employment or any other
relationship with Stratex, or the termination of the Employment Agreement or any
other written or verbal agreement or understanding with Stratex, breach of the
covenant of good faith, contract claims, tort claims or any other common law or
statutory rights, but excluding Claims arising from or related to actions or
failures to act constituting fraud, gross negligence or willful misconduct.

 

2

 

 

7.            In exchange for the foregoing warranty, releases and discharges
provided by Gaines, the sufficiency of which is hereby acknowledged, Stratex, on
its own behalf and on behalf of any subsidiaries, affiliates, officers,
directors, members, agents, representatives, successors, and assigns, to the
fullest extent permitted by law, hereby irrevocably releases, discharges and
covenants not to sue Gaines, his heirs, successors or assigns (collectively,
"Gaines Releasees"), with respect to any and all claims, demands, causes of
action, costs, expenses, attorneys" fees, damages, liabilities and obligations
of any kind and nature whatsoever (upon any legal or equitable theory, whether
contractual, common law, statutory, federal, state, local or otherwise), whether
known or unknown, suspected and unsuspected, disclosed and undisclosed, that
have been, could have been from the beginning of time to the Effective Date, or
in the future can or might be asserted in any federal or state court, or
administrative proceeding against the Gaines Releasees, including but not
limited to breach of the covenant of good faith, contract claims, tort claims or
any other common law or statutory rights, but excluding Claims arising from or
related to actions or failures to act constituting fraud, gross negligence or
willful misconduct.

 

8.            Stratex and Gaines further covenant and agree not to make any
disparaging statements or comments about the other, including in the case of
Stratex any current or former officer, director, employee, consultant, attorney
or advisor, specifically including without limitation any negative comments
about the other's business prospects or financial affairs, or concerning the
other's abilities, expertise or veracity.

 

9.            Stratex agrees that for a period of ten (10) days following the
Effective Date of this Agreement, Gaines shall be given access to his Stratex
e-mail account. At no time shall Gaines hold himself out as a director, officer,
employee or consultant of Stratex and any outgoing e-mails by Gaines shall be
limited solely to notifying personal contacts of Gaines's personal e-mail and
notifying business contacts to contact appropriate Stratex personnel.

 

10.          This Agreement does not confer any rights or remedies upon any
person other than the parties hereto and their respective successors and
permitted assigns, with the exception of the persons covered by the releases and
discharges in Paragraphs 6 and 7.

 

11.          Miscellaneous.

 

a.          This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and may not be amended or otherwise
modified in any manner except in a writing executed by both parties.

 

b.          If any provision of this Agreement is held to be invalid, illegal,
or unenforceable by any court of competent jurisdiction for any reason, the
invalid or unenforceable portion will be deemed severed from this Agreement and
the balance of this Agreement will remain in full force and effect and be
enforceable in accordance with the non-severed provisions of this Agreement.

 

c.          If any party is required to retain legal counsel in order to enforce
this Agreement, with or without the commencement of a formal legal action, that
party will be entitled to recover its attorney's fees and costs from the
breaching party or parties.

 



3

 

 

d.          This Agreement is intended to be legally binding on the parties and
their respective heirs, successors and assigns.

 

e.          All words used in this Agreement will be construed to be of such
number and gender as the context requires or permits.

 

f.          This Agreement will be governed by the substantive laws of the State
of Utah, without giving effect to its choice of law rules. The parties consent
to the personal jurisdiction of the Utah federal and state courts located in
Salt Lake City as the exclusive venue for resolution of any claims by either
party arising under or related to this Agreement, waiving to the maximum extent
permitted by law any defenses of inconvenient forum.

 

g.          This Agreement may be executed in one or more counterparts, by
original or electronically transmitted signature, each of which will be deemed
an original, but all of which together will constitute one and the same
agreement.

 

[Signature pages follow.]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

 

STRATEX         Stratex Oil & Gas Holdings Inc.         By: /s/ Stephen. P. Funk
    Stephen. P. Funk, President & CEO         GAINES         By: /s/ Alan Gaines
    Alan Gaines, Individually  

 

 

5

4

